Per Curiam.
The complaint herein sounded solely in contract, although the damages sought were for personal injuries arising out of breach of a warranty implied in connection with the sale of food for human consumption. In view of the comprehensive language of the statute (Civ. Prac. Act, § 480) we think that interest was properly allowed on the verdict from the date of the breach to the date of trial.
Order reversed, with ten dollars costs, and motion denied.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.